Title: Agreement with John Randolph, 11 [April?] 1771
From: Randolph, John,Jefferson, Thomas
To: 


                    Agreement with John Randolph
                    
                        October [i.e., April?] 11th, 1771.
                    
                    It is agreed between John Randolph, Esq., of the City of Williamsburg, and Thomas Jefferson, of the County of Albemarle, that in case the said John shall survive the said Thomas, that the Executors or Administrators of the said Thomas shall deliver to the said John 100 pounds sterling of the books of the said Thomas, to be chosen by the said John, or if not books sufficient, the deficiency  to be made up in money: And in case the said Thomas should survive the said John, that the Executors of the said John shall deliver to the said Thomas the violin which the said John brought with him into Virginia, together with all his music composed for the violin, or in lieu thereof, if destroyed by any accident, 60 pounds sterling worth of books of the said John, to be chosen by the said Thomas. In witness whereof the said John and Thomas have here-unto subscribed their names and affixed their seals the day and year above written.
                    
                        JOHN RANDOLPH (L.S.)
                        TH. JEFFERSON (L.S.)
                    
                    
                        Sealed and delivered in presence of:
                        
                            
                                G. Wythe,
                                P. Henry, jr.
                                Wm. Johnson,
                            
                            
                                Tho’s Everard,
                                Will. Drew,
                                Ja. Steptoe.
                            
                            
                                
                                Richard Starke,
                                
                            
                        
                        Virginia, ss.
                        At a general court held at the capitol on the 12th day of April, 1771, this agreement was acknowledged by John Randolph and Thomas Jefferson, parties thereto, and ordered to be recorded.
                        Teste,
                        BEN. WALLER, C. C. CUR.
                    
                